 Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 1 of 16 PageID 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   NEWARK DIVISION

 JUAN GERENA, individually and on behalf of all
 others similarly situated,
                                                           CIV. A. NO.
                      Plaintiff,

 vs.                                                       JURY TRIAL DEMANDED

 ABLE INNOVATIONS, INC. d/b/a HELSEL’S
 AUTOMOTIVE, LLC,

                        Defendant.                         CLASS/COLLECTIVE ACTION


                                                           PURSUANT TO 29 U.S.C. §
                                                           216(b)/ FED. R. CIV. P. 23


                             PLAINTIFF’S COLLECTIVE ACTION
                              AND CLASS ACTION COMPLAINT

                                         I.     SUMMARY

    1.          Juan Gerena (Gerena) brings this lawsuit to recover unpaid overtime wages and other

damages from Able Innovations Inc. d/b/a Helsel’s Automotive (Able) under the provisions of

section 216(b) of the Fair Labor Standards Act of 1938 (the “FLSA”), as amended 29 U.S.C. §§ 201,

et seq., the Puerto Rico Wage Payment Statute (the “PRWPS”), 29 L.P.R.A. §§ 171, et seq., §§ 250, et

seq., and §§ 271, et seq.

    2.          Gerena and those similarly situated regularly worked for Able in excess of 40 hours

each week. As shown below, Able failed to properly compensate Gerena and all other similarly situated

workers. When these workers were paid a day rate, they were not paid overtime. When they were paid

hourly, Able failed to properly calculate their rate of pay, by failing to include all remuneration

received, thereby depriving them of the appropriate rate of overtime pay. Able also improperly



                                                 1
 Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 2 of 16 PageID 2



classified Gerena and those similarly situated as independent contractors. This action seeks to recover

the unpaid overtime wages and other damages owed to these workers.

                                   II. JURISDICTION AND VENUE

    3.          This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

    4.          Venue is proper in the U.S. District Court Southern District of Florida, Fort

Lauderdale Division pursuant to 28 U.S.C. § 1391(b).

    5.          The Court has federal jurisdiction over this action pursuant to the jurisdictional

provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The Court also has supplemental

jurisdiction over any state law sub-class pursuant to 28 U.S.C. § 1367.

    6.          Able maintains its headquarters in the Middle District of Florida, Orlando Division.

                                            III. PARTIES

    A. Juan Gerena

    7.          Gerena is an adult resident of Puerto Rico. His written consent to be a party Plaintiff

is on file with this Court.

    8.          Gerena worked for Able, Kallberg, Kennett, and Louis Berger from October 2017 to

April 2018. He was hired as a mechanic, and performed work for Able, Kallberg, Kennett, and Louis

Berger. He performed inspection, repair, and preventive and corrective maintenance to diesel

generators in Puerto Rico.

    9.          He was paid a flat day-rate of $200 per day regardless of the number of hours he

worked. He customarily worked 12 or more hours a day, and consistently worked over 60 hours a

week. He was not paid overtime for hours worked over 40 in a workweek. He was only allowed a half

an hour for his lunch break.

    B. Opt-In Plaintiffs



                                                   2
 Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 3 of 16 PageID 3



   10.          The following Plaintiffs who have opted into this matter were also employed by Able:
         Ruben Aponte
         Alexander Ruiz- Garcia
         Vicente Gonzalez-Deliz
         Rafael Alvarez-Vargas
         Alexandra Sanz
         Wray Rigual

   11.          These Opt-in Plaintiffs worked through Able for Louis Berger in Puerto Rico.

   12.          Like Gerena, the Opt-in Plaintiffs were paid a day rate without overtime

compensation.

   13.          Like Gerena, the Opt-in Plaintiffs provided relief work after the hurricanes.

   14.          The Opt-in Plaintiffs customarily worked 12 or more hours a day, and consistently

worked over 60 hours a week. They were not paid overtime for hours worked over 40 in a workweek.

   C. Gerena represents multiple proposed classes under the FLSA and Rule 23

   15.          Gerena brings this action on behalf of multiple classes. First, Gerena brings this action

individually and on behalf of all other similarly situated workers who were classified as independent

contractors and paid by Able’s day-rate system. Able paid each of these workers a flat amount for each

day worked and failed to pay them overtime for all hours that they worked in excess of 40 hours in a

workweek. The class of similarly situated employees or potential class members sought to be certified

is defined as follows (the “Day Rate Class”):

         All workers employed by or on behalf of Able and any subsidiaries, alter egos,
         or co-employers who were classified as independent contractors and paid a
         day-rate while staffed to Louis Berger.

   16.          Plaintiff Gerena also brings this action individually and on behalf of all other similarly

situated workers who were classified as independent contractors and paid by Able as hourly

employees, whose overtime rate was improperly calculated. The class of similarly situated employees

or potential class members sought to be certified is defined as follows (the “Hourly Class”):




                                                    3
 Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 4 of 16 PageID 4



          All workers employed by or on behalf of Able and any subsidiaries, alter egos,
          or co-employers who were classified as independent contractors and received
          an hourly rate plus fringe payments while staffed to Louis Berger.

    17.           The Day Rate Class and the Hourly Class are collectively the “Putative Class

Members.”

    18.           Gerena further seeks class certification pursuant to FED. R. CIV. P. 23 under Puerto

Rico Law (the “Puerto Rico Class”).

    19.           Gerena brings this action on behalf of themselves and on behalf of the Puerto Rico

Class:

          All workers employed by or on behalf of Able and any subsidiaries, alter egos,
          or co-employers who were classified as independent contractors and paid a
          day-rate or received an hourly rate plus fringe payments in Puerto Rico while
          staffed to Louis Berger.

    20.           Defendant Able is a Florida corporation. It has made a special appearance in this case.

    21.           Able and Louis Berger worked together in concert to employ the Putative Class

Members in Puerto Rico.

    22.           A Wage & Hour investigation was conducted regarding Louis Berger and Able’s pay

practices.

    23.           The Case ID is 1841216.

    24.           Louis Berger agreed to pay more than $5,000,000.00 in back wages for it and the

subcontractors.

    25.           One of these subcontractors was Able.

    26.           The pay practices found to be overtime violations are the same pay practices which

Gerena and the Putative Class Members were subjected to and are at issue in this lawsuit.

                                    IV. COVERAGE UNDER THE FLSA

    27.           At all times hereinafter mentioned, Able has been an employer within the meaning of

the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

                                                    4
 Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 5 of 16 PageID 5



    28.         At all times hereinafter mentioned, Able has been part of an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

    29.         At all times hereinafter mentioned, Able has been part of an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce - such as relief work

equipment, hand tools, computers, automobiles, and cell phones – by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated).

    30.         At all times hereinafter mentioned, Gerena and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

    31.         At all times hereinafter mentioned, Able has been an employer within the meaning of

29 L.P.R.A. § 250b and 24 V.I.C. § 1 et seq.

    32.         As will be shown through this litigation, Able treated Gerena, and indeed all of their

hurricane relief workers that were classified as independent contractors or employees and paid a daily

rate without overtime compensation or whose overtime rate was miscalculated.

    33.         Able’s misclassification of Gerena and the Putative Class Members as independent

contractors does not alter their status as employers for purposes of this FLSA collective or class action.

                                             V.      FACTS

    34.         Following the massive devastation caused by Hurricane Irma and Hurricane Maria,

FEMA and other state and federal governmental departments, such as the Department of the Army

implemented programs to provide aid and repairs to Puerto Rico and the Virgin Islands.




                                                    5
    Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 6 of 16 PageID 6



      35.          As of November 1, 2018, FEMA alone awarded more than $4 billion for public

assistance programs. 1

      36.          As part of these efforts, Louis Berger was awarded multiple contracts for power

generation and repair. It deployed “more than 300 staff and independent contractors on the ground

in support of the Federal Emergency Management Agency (FEMA), U.S. Army Corps of Engineers

(USACE), U.S. Postal Service (USPS) and Defense Logistics Agency (DLA) missions to bring much

needed manpower, equipment and supplies” to residents of Puerto Rico2 and the Virgin Islands.

      37.          Louis Berger was the prime contractor and subcontracted this work through Able and

other subcontractors. Upon information and belief, Louis Berger and Able shared supervision and

control of Gerena and the Putative Class Members’ work schedules, determined their rate and method

of payment, and jointly maintained employment records for work performed under the governmental

programs. These entities jointly provided delivery, repairs, and service and maintenance on generators

for use in Puerto Rico and the Virgin Islands.

      38.          To implement this work, the Able hired workers such as Gerena to perform skilled

and manual labor to provide handyman, laborer, or mechanic services.

      39.          For this work, Gerena and the Putative Class Members were misclassified as

independent contractors. While exact job titles and job duties may differ, these workers are subjected

to the same or similar illegal pay practices for similar work.

      40.          For the Day Rate Class, Able classified all of these workers as independent contractors

and paid them a flat sum for each day worked, regardless of the number of hours that they worked

that day (or in that workweek) and failed to provide them with overtime pay for hours that they worked

in excess of 40 hours in a workweek.



1   https://www.fema.gov/news-release/2018/11/01/fema-public-assistance-funding-tops-4-billion-puerto-rico
2   https://www.louisberger.com/news/relief-bound-puerto-rico-and-virgin-islands


                                                          6
 Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 7 of 16 PageID 7



    41.           For the Hourly Class, Able improperly excluded certain payments it called “fringe”

payments from the regular rate of pay, and as a result Gerena and the Hourly Class members were not

paid overtime at the proper overtime rate required by federal law.

    42.           Able’s pay practices violate the FLSA and Puerto Rico wage laws.

    43.           Gerena and the Putative Class Members generally provided labor, transportation,

and/or mechanical services in connection with restoration of power in Puerto Rico after the

hurricanes, including installing, maintaining, servicing, and fueling generators. Initially, some were paid

a day rate by Able, but were then switched to hourly pay, paid him an overtime rate, as well as some

“fringe” pay. Even though in certain instances the overtime rate was 1.5 times the regular hourly rate;

it did not incorporate the fringe pay and as a result the overtime rate was improper.

    44.           Gerena and the Putative Class Members had no power to hire or fire other workers.

All aspects of their work were controlled by Able and Louis Berger. Able and Louis Berger retained

the authority to hire and fire, they issued pay, supervised, controlled, and directed Gerena and the

Putative Class Members, and they controlled all aspects of Gerena and the Putative Class Members’

job activities.

    45.           Able and Louis Berger set Gerena and the Putative Class Members’ rates of pay and

work schedule and prohibited them from working other jobs for other companies while they were

working on jobs for Able. Able and Louis Berger directly determined Gerena and the Putative Class

Members’ opportunity for profit and loss. Gerena and the Putative Class Members’ earning

opportunity was based on the number of days Able scheduled them to work.

    46.           Able and Louis Berger ordered the hours and locations Gerena and the Putative Class

Members worked, tools used, and rates of pay received.

    47.           Gerena and the Putative Class Members were economically dependent on Able and

Louis Berger during their employment.



                                                    7
 Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 8 of 16 PageID 8



    48.         Gerena and the Putative Class Members did not incur operating expenses like rent,

payroll, marketing, and insurance.

    49.         No real investment was required of Gerena or the members of the Putative Class to

perform their jobs; they did not bring building supplies, tools, or equipment to the island. These items

were provided by Able and Louis Berger or its clients.

    50.         The job functions of Gerena and the members of the Putative Class were primarily

manual labor/technical in nature, requiring little to no official training, much less a college education

or other advanced degree.

    51.         The members of the Putative Classes did not have any supervisory or management

duties. Finally, for the purposes of their overtime claims, the members of the Putative Class

performed substantially similar job duties related to repair work and maintenance on generators for

use in Puerto Rico’s recovery efforts.

    52.         Gerena performed routine transportation, manual, and technical labor duties that were

largely dictated by Able and Louis Berger and/or their clients.

    53.         All of the members of the Putative Classes performed the same or similar job duties

and are subjected to the same or similar policies and procedures, which dictate the day-to-day activities

performed by each person.

    54.         The members of the Putative Class also worked similar hours and were denied

overtime as a result of the same illegal pay practice. They all worked in excess of 40 hours each week

and were often scheduled for 12 hour shifts for weeks at a time. Instead of paying them overtime,

Able paid the members of the Putative Classes a day-rate or an inappropriate overtime rate and

misclassified them as independent contractors.

    55.         Able ‘s policy of failing to properly pay its independent contractors, including Gerena,

violates the FLSA because these workers are, for all purposes, employees performing non-exempt job



                                                   8
 Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 9 of 16 PageID 9



duties.

    56.        Because Gerena and the Putative Class Members were misclassified as independent

contractors by Able and/or paid the incorrect overtime rate, they should receive the correct amount

of overtime for all hours that they worked in excess of 40 hours in each workweek.

    57.        Able’s day-rate system and fringe pay practices violate the FLSA because Gerena and

the Putative Class Members did not receive the correct amount of pay for hours worked over 40 hours

each week.

                                     VI.     FLSA VIOLATIONS

    58.        As set forth herein, Able has violated, and are violating, Section 7 of the FLSA, 29

U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than 40 hours without

compensating such employees for their employment in excess of 40 hours per week at rates no less

than 1 and ½ times the regular rates for which they were employed.

    59.        Able knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay the Putative Class Members overtime compensation. Able’s failure to pay

overtime compensation to these employees was neither reasonable, nor was the decision not to pay

overtime made in good faith.

    60.        Accordingly, Gerena and the Putative Class Members are entitled to overtime wages,

plus liquidated damages, attorney’s fees and costs.

                                    VII. PUERTO RICO VIOLATIONS

    61.        Gerena brings this claim under Puerto Rico law as a Rule 23 class action.

    62.        Puerto Rico law requires employers like Able to pay employees at one and one-half

(1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any one week. Able

was subject to Puerto Rico Law and Gerena and the Puerto Rico Class Members are entitled to



                                                   9
Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 10 of 16 PageID 10



overtime pay under this law. P.R. Laws Ann. tit. 29 § 271 et seq (“Law 379”).

    63.         Able has violated Puerto Rico law by failing to compensate their employees for hours

worked in excess of 40 hours per week at rates less than 1 and ½ times the regular rates for which

they were employed.

    64.         Puerto Rico Code 29 L.P.R.A. § 171, et seq., limits the deductions that can be taken

from a worker's wages. Able made illegal deductions from the wages of Gerena and the Putative Class

Members. These deductions were not authorized and were done willfully.

    65.         Puerto Rico Code 29 L.P.R.A. § 173 requires employers to pay their employees for all

hours worked, at intervals not to exceed 15 days. If employee is dismissed from work, he must be paid

no later than the next official payday. Able regularly and willfully failed to properly pay Gerena and

the Putative Class Members and failed to do so in the time required. Puerto Rico Code provides that

employers who violate the provisions of this act are liable to affected employees for unpaid wages,

liquidated damages of an amount equal to the amount owed, costs, attorney's fees, and other

appropriate relief. 29 L.P.R.A. § 177.

    66.         Puerto Rico Code 29 L.P.R.A. § 185a, et seq., applies to protect workers from wrongful

discharge. Any employee who is terminated without just cause is entitled to mandatory severance

under Puerto Rico law. “Just cause for discharge of an employee shall be understood to be that which

is not based on legally prohibited reasons and on a whim of the employer.” 29 L.P.R.A. § 185b. Able

willfully violated these statutes when Gerena or the Putative Class Members were terminated without

just cause and not paid the required severance.

    67.         Puerto Rico Code 29 L.P.R.A. § 250 et seq., mirrors the federal requirements for

minimum wage. On several occasions, Able failed to pay members of the class for hours worked.

These class members regularly performed manual labor for 10 and 12 hour periods per day but were




                                                  10
Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 11 of 16 PageID 11



underpaid or not paid for altogether for this work. Able willfully violated these sections by failing to

pay Gerena and the Putative Class Members for all hours worked.

    68.         Puerto Rico Code 29 L.P.R.A. § 271, et seq., mandates that regular working hours

for non-exempt employees are eight (8) hours per day, and forty (40) hours per week. All hours

worked in excess of eight hours in any work day or forty hours in a week must be compensated as

overtime. 29 L.P.R.A. § 273(a), §274. Able willfully violated these sections by failing to properly

compensate Gerena and the Putative Class Members for all hours actually worked in excess of eight

per day or forty per week. Gerena and the Putative Class Members regularly worked in excess of 12

hours per day, 6-7 days per week.

    69.         Puerto Rico Code 29 L.P.R.A. § 283 regulates the meal periods granted to workers.

All non-exempt employees are entitled to 1 hour for a meal, to be taken between the third and sixth

consecutive hours of work. An “employer who requires or allows an employee to work for a period

longer than five (5) consecutive hours, without providing a meal period, must pay the employee an

extraordinary compensation for the time worked” at a rate of one and a half times the regular rate of

pay. Id. Able willfully violated this section by requiring or failing to allow Gerena and the Putative

Class Members their regular meal periods.

    70.         Puerto Rico Code 29 L.P.R.A. § 501, et seq., requires employers to pay workers who

have worked a certain number of hours a bonus (commonly called a “Christmas Bonus”). This

bonus is provided in addition to any other wages or benefits of any other kind to which an employee

is entitled. Id. Able employed the requisite number of workers, but willfully failed to pay a bonus to

those Putative Class Members who qualified.

    71.         As a result of Able’s willful violations of the applicable Puerto Rico Labor Laws,

Gerena and the Putative Class Members are entitled to recover their respective unpaid compensation,

liquidated damages (double damages), as provided for by the Puerto Rico Labor Law, attorneys' fees


                                                   11
Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 12 of 16 PageID 12



and costs, pre- and post- judgment interest, and such other legal and equitable relief as this Court deems

just and proper.

    72.          Accordingly, Gerena and the Puerto Rico Class Members are entitled to overtime

wages under Puerto Rico law in an amount equal to 1 and ½ times their rate of pay, plus liquidated

damages, attorney’s fees and costs.

                       VIII. CLASS AND COLLECTIVE ACTION ALLEGATIONS

    73.          Gerena incorporate all previous paragraphs and alleges that the illegal pay practices

Able imposed on Gerena were likewise imposed on the Putative Class Members.

    74.          Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and Puerto Rico law.

    75.          Numerous other individuals who worked with Gerena indicated they were improperly

classified as independent contractors, paid in the same manner, performed similar work, and were not

properly compensated for all hours worked as required by state and federal wage laws.

    76.          Based on their experiences and tenure with Able, Gerena is aware that Able’s illegal

practices were imposed on the Putative Class Members. At this time, dozens employees of Able have

opted in to this litigation.

    77.          The members of the Day Rate Class were all improperly classified as independent

contractors and not afforded the overtime compensation when they worked in excess of 40 per week.

    78.          The members of the Hourly Class were all improperly classified as independent

contractors and not paid the correct rate for their hours worked in excess of 40 per week.

    79.          Able’s failure to pay appropriate wages and overtime compensation at the rates

required by federal law result from generally applicable, systematic policies, and practices which are

not dependent on the personal circumstances of the Putative Class Members.




                                                   12
Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 13 of 16 PageID 13



    80.         Gerena’s experiences are therefore typical of the experiences of the Putative Class

Members.

    81.         The specific job titles or precise job locations of the various members of the Putative

Class Members do not prevent class or collective treatment.

    82.         Gerena has no interests contrary to, or in conflict with, the Putative Class Members.

Like each member of the Putative Class, Gerena has an interest in obtaining the unpaid overtime

wages owed under federal law.

    83.         A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

    84.         Absent this action, many members of the Putative Class likely will not obtain redress

of their injuries and Able will reap the unjust benefits of violating the FLSA and Puerto Rico law.

    85.         Furthermore, even if some of the members of the Classes could afford individual

litigation against Able, it would be unduly burdensome to the judicial system.

    86.         Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

    87.         The questions of law and fact common to each of the Putative Class Members

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

                a) Whether Able employed the members of the Classes within the meaning of the

                    FLSA or state law;

                b) Whether the members of the Classes were improperly misclassified as independent

                    contractors;

                c) Whether Able’s decision to classify the members of the Classes as independent

                    contractors was made in good faith;



                                                   13
Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 14 of 16 PageID 14



                d) Whether Able’s decision to not pay the correct amount for overtime to the

                     members of the Classes was made in good faith;

                e) Whether Able’s violation of the FLSA was willful; and

                f) Whether Able’s illegal pay practices were applied uniformly to all members of the

                     Classes.

    88.         Gerena’s claims are typical of the claims of the Putative Class Members. Gerena and

the Putative Class Members sustained damages arising out of Able’s illegal and uniform employment

policy.

    89.         Gerena knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class or collective action.

    90.         Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                         IX.     JURY DEMAND

    91.         Gerena demands a trial by jury.

                                        X.      RELIEF SOUGHT
    92.         WHEREFORE, Gerena prays for judgment against Able as follows:

                a.      For an Order designating the Day Rate Class as a collective action and

                        permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all

                        similarly situated individuals with instructions to permit them to assert timely

                        FLSA claims in this action by filing individual Consents to Sue pursuant to 29

                        U.S.C. § 216(b);

                b.      For an Order designating the Hourly Class as a collective action and permitting

                        the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated



                                                    14
Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 15 of 16 PageID 15



                 individuals with instructions to permit them to assert timely FLSA claims in

                 this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

           c.    For an Order pursuant to Section 16(b) of the FLSA finding Able liable for

                 unpaid back wages due to Gerena and the Putative Classes for liquidated

                 damages equal in amount to their unpaid compensation;

           d.    For an Order designating the state law classes as class actions pursuant to Fed.

                 R. Civ. P. 23;

           e.    For an Order appointing Gerena and his counsel as Class Counsel to represent

                 the interests of the both the federal and Puerto Rico Class;

           f.    For an Order awarding attorneys’ fees, costs and pre- and post-judgment

                 interest; and

           g.    For an Order granting such other and further relief as may be necessary and

                 appropriate.



Dated:     New York, New York
           April 26, 2021




                                         Respectfully submitted,


                                        /s/ Dana Cimera
                                        Dana M. Cimera
                                        FITAPELLI & SCHAFFER, LLP
                                        Dana M. Cimera
                                        28 Liberty Street, 30th Floor
                                        New York, NY 10005
                                        Telephone: (212) 300-0375




                                           15
Case 6:21-cv-00891-CEM-EJK Document 1 Filed 05/19/21 Page 16 of 16 PageID 16



                                              Michael A. Josephson
                                              Texas Bar No. 24014780
                                              Richard M. Schreiber
                                              State Bar No. 24056278
                                              Andrew Dunlap
                                              Texas Bar No. 24078444
                                              JOSEPHSON DUNLAP, LLP
                                              11 Greenway Plaza, Suite 3050
                                              Houston, Texas 77046
                                              713-352-1100 – Telephone
                                              713-352-3300 – Facsimile
                                              mjosephson@mybackwages.com
                                              adunlap@mybackwages.com
                                              rschreiber@mybackwages.com

                                              AND


                                              Richard J. (Rex) Burch
                                              Texas Bar No. 24001807
                                              BRUCKNER BURCH, PLLC
                                              8 Greenway Plaza, Suite 1500
                                              Houston, Texas 77046
                                              Telephone:     (713) 877-8788
                                              Telecopier:    (713) 877-8065
                                              rburch@brucknerburch.com




                                 CERTIFICATE OF SERVICE

        I served a copy of this document on all counsel of record via the Court’s ECF system and the
Federal Rules of Civil Procedure on April 26, 2021.


                                                 /s/ Dana Cimera
                                                 Dana Cimera




                                                16
